Citation Nr: 0926086	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  04-08 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for rheumatoid arthritis of the left knee.

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for rheumatoid arthritis of the right knee.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1977 to December 
1983.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for rheumatoid 
arthritis of the left knee and assigned a 20 percent rating 
effective January 17, 2002 and granted service connection for 
rheumatoid arthritis of the right knee and assigned a 30 
percent rating effective January 17, 2002.  

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in Montgomery, 
Alabama, in April 2007.  A transcript of the hearing is 
associated with the Veteran's claims folder. 

In July 2007, the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's service-connected rheumatoid arthritis of 
the left knee has been productive of no more than moderate 
impairment, as characterized by tenderness to palpation, with 
slight limitation of motion, and no evidence of fatigue, 
weakness, or increased instability.

2.  The Veteran's service-connected rheumatoid arthritis of 
the left knee has been productive of no more than severe 
impairment, as characterized by tenderness to palpation, with 
slight limitation of motion, and no evidence of fatigue, 
weakness, or increased instability. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for rheumatoid arthritis of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.7, 4.71a, 
Diagnostic Codes 5002, 5257, 5260 (2008).

2.  The criteria for an evaluation in excess of 30 percent 
for rheumatoid arthritis of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.1, 4.7, 4.71a, 
Diagnostic Codes 5002, 5257, 5260 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil  
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

38 C.F.R. § 4.71a sets forth the schedule of ratings for the 
musculoskeletal system, to include rheumatoid arthritis.  
Diagnostic Code 5002 provides for the evaluation of 
rheumatoid arthritis on two bases.  The disability may be 
evaluated as an active process or based on the chronic 
residuals.

Under the criteria for an active process, a 20 percent 
disability evaluation is assigned for one or two 
exacerbations a year in a well-established diagnosis.  A 40 
percent disability evaluation is assigned for symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  A 60 percent disability evaluation is warranted there 
is less symptomatology than the criteria for a 100 percent 
evaluation, but there is weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods.  A 100 percent disability 
evaluation is contemplated when there are constitutional 
manifestations associated with active joint involvement that 
are totally incapacitating. 

For chronic residuals, such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

The ratings for active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  
Instead, the higher evaluation should be assigned.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5002, Note.

Slight recurrent subluxation or lateral instability of 
recurrent subluxation or lateral instability warrants a 10 
percent evaluation and moderate recurrent subluxation or 
lateral instability warrants a 20 percent evaluation.  An 
evaluation of 30 percent requires severe impairment, 
including recurrent subluxation or lateral instability of the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just," under 38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

VA's General Counsel has held that a Veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under Diagnostic Code 5257, the Veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the Veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a Veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59. 

Diagnostic Code 5260 provides for evaluating limitation of 
the flexion of the leg.  A noncompensable rating is provided 
where flexion is limited to 60 degrees, a 10 percent rating 
is assigned where flexion is limited to 45 degrees, a 20 
percent rating is assigned when flexion is limited to 30 
degrees, and a 30 percent rating is assigned when flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2008).

Limitation of extension of the leg is rated noncompensable at 
5 degrees, 10 percent at 10 degrees, 20 percent at 15 
degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, DC 5261 
(2008).  See also 38 C.F.R. § 4.71, Plate II (2008), which 
reflects that normal flexion and extension of a knee is from 
0 to 140 degrees.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§ 4.40, 
and 4.45, pertaining to functional impairment.  The Court 
instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A.    § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54. 

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions offered 
during the course of a hearing before the undersigned 
Veterans Law Judge in April 2007, as well as service 
treatment records, Social Security Administration (SSA) 
reports, and both VA and private treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claims, 
and what the evidence in the claims file shows, or fails to 
show, with respect to those claims.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

In the case at hand, in a rating decision of August 2002, the 
RO granted service connection and a 20 percent disability 
evaluation for rheumatoid arthritis of the left knee and a 30 
percent evaluation for rheumatoid arthritis of the right 
knee.  The assigned effective date was January 17, 2002.  The 
Veteran disagreed with the ratings assigned and the current 
appeal ensued.

In May 2002, the Veteran underwent a VA examination for his 
rheumatoid arthritis.  He complained of bilateral knee pain 
and stated that he had instability of the left knee.  He 
denied weakness, locking, fatigability, and lack of 
endurance.  He also denied dislocation and recurrent 
subluxation.  The Veteran also noted working full time but 
having to take it easy because of knee pain.  He reported 
taking Azulfidine and having the right knee aspirated and 
injected with steroids in 1991 and 2001.  The Veteran stated 
that he has flare-ups which occur six times a month lasting 
two days.

Examination revealed bilateral suprapatellar knee effusion, 
right greater than left.  The examiner noted that the Veteran 
had full range of motion to 140 degrees with pain at full 
flexion.  The Veteran had crepitus bilaterally.  There was no 
warmth, redness, or laxity, and McMurray's was negative.  A 
May 2002 x-ray revealed mild arthritis of the right knee.

A second VA examination was conducted in March 2004 for the 
Veteran's service-connected rheumatoid arthritis.  The 
Veteran reported swelling of both knees which was essentially 
constant with recurrences of pain.  The examiner noted 
bilateral marked knee effusions.  Range of motion testing 
showed flexion of both knees to 115 degrees limited by 
discomfort and effusion, and extension to 0 degrees.  There 
was no evidence of any internal derangement and no tenderness 
over either meniscus in either knee.  There was no 
instability of the medial or lateral collateral ligaments.  
The examiner further noted that x-rays taken the same day 
revealed early arthritic changes with some suggestion of 
bilateral osteoporosis.  The examiner commented that the 
Veteran demonstrated findings of chronic rheumatoid 
arthritis.

VA outpatient treatment reports dated from 2002 to 2008 
generally show treatment for complaints of pain.

In March 2009, the Veteran underwent a third VA examination 
for his service-connected knee disabilities.  He reported 
experiencing daily knee pain ranging from 5 to 8 out of 10 on 
the right and 6 out of 10 on the left.  Regarding both knees, 
the Veteran reported noticing swelling and experiencing 
stiffness and decreased endurance.  He denied any locking, 
weakness, and fatigue.  The Veteran reported taking Aleve to 
relieve his pain.  He also denied using a brace, cane, or 
crutches.  The Veteran noted that he has not been working for 
3 years and cannot pick up heavy objects or bend forward, but 
he walks about 1 to 2 miles a day and does some cleaning at 
the house.

Upon physical exam there was tenderness to palpation, 
bilaterally.  Range of motion of the left was flexion to 112 
degrees with pain from 30 to 112 degrees, extension was 0 
degrees.  Range of motion of the right knee was flexion to 
120 degrees, with pain between 80 and 120 degrees, and 
extension was to 0 degrees.  Following repetitive movement, 
flexion was to 110 on the left and 124 on the right, and 
extension was to 0 degrees, bilaterally.  The examiner also 
noted severe crepitus in both knees, and that there was no 
increase in laxity either side to side or anteroposterior.  
There was no significant atrophy of the muscles, but there 
was mild valgus deformity of the knees without any 
instability.  The examiner noted a diagnosis of degenerative 
arthritis of the knees, bilaterally.  Additionally, the 
examiner reported on a Rheumatology clinic note stating that 
the Veteran was previously treated for rheumatoid arthritis 
and that classical radiological findings of rheumatoid 
arthritis were not present.

After a review of the evidence in conjunction with applicable 
rating criteria, the Board finds that the criteria for higher 
ratings for the Veteran's left knee and right knee 
disabilities are not met.

At the outset, the Board is aware of the Veteran's complaints 
of pain, stiffness, and affected endurance.  See VA 
examinations in March 2004 and March 2009.  The Board notes 
that the highest evaluation possible for recurrent 
subluxation or lateral instability has already been assigned 
for the right knee.  The Veteran's right knee disability is 
rated as 30 percent disabling for "severe" lateral 
instability.  As such, the assignment of an increased rating 
in this regard is prohibited.

A review of the competent and credible medical reports fails 
to reveal any evidence of increased instability, or any 
evidence of symptoms that more nearly approximate the 
criteria for the assignment of a higher or a separate rating 
under DC 5257.  In fact, the evidence does not support the 
contention that the Veteran has any recurrent subluxation or 
instability of either knee.  Although an April 2002 report 
notes complaints of instability, that same report reflects 
that McMurray's test was negative and there was no laxity.  
Further, the March 2004 and March 2009 VA examiners found no 
evidence of instability or weakness, although laxity and a 
mild valgus deformity were present.  The Board finds that the 
Veteran's service-connected left knee disability does not 
warrant a higher evaluation under DC 5257.

Again, the VA General Counsel has held that a Veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.  Here, separate ratings based on impairment 
of flexion or extension for each knee is not warranted.  
There were no findings of limitation of extension to 5 
degrees or flexion limited to 60 degrees.  The Veteran was 
noted to have full range of motion to 140 degrees during the 
May 2002 VA examination.  During the March 2004 VA 
examination, there was full extension to 0 degrees 
bilaterally and flexion limited to 115 degrees due to 
discomfort and effusion.  During the March 2009 VA 
examination, there was full extension to 0 degrees 
bilaterally and right knee flexion limited to 120 degrees and 
left knee flexion limited to 110 degrees.  Because the 
Veteran does not meet the rating criteria for a compensable 
rating under Diagnostic Codes 5260 and 5261, entitlement to 
separate ratings under 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5260 and 5261 has not been shown.

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board notes that, during the course of the 
appeal, according VA outpatient treatment reports, the 
Veteran has reported knee pain.  However, the Veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation.  The March 2009 examiner 
indicated that on repetitive use left knee flexion was to 110 
degrees and right knee flexion was to 124 degrees.  Moreover, 
although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Even when 
considering the Veteran's complaints of pain, the criteria 
for the assignment of a compensable rating based on the 
Veteran's range of motion for the knees are not met.  

The Board has also considered whether the Veteran's service-
connected knee disabilities may be rated under any other 
diagnostic codes related to the knee and leg.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  The only other 
possibilities for higher disability evaluations would be 
under DC 5256, for ankylosis; under DC 5258 for dislocation 
of the semilunar cartilage; under DC 5262, for nonunion of 
the tibia and fibula; or under DC 5263 for genu recurvatum, 
none of which is present in this case.  Thus, increased 
ratings in this regard are not warranted.

At this time, the Board acknowledges that the Veteran's knee 
disabilities have been characterized as rheumatoid arthritis 
of the left and right knee.  However, as previously noted, in 
March 2009, clinical examination did not find rheumatoid 
arthritis to be present.  In any event, as discussed above, 
the Veteran's disabilities have been evaluated under their 
chronic residuals, and there is absolutely no evidence of any 
active process consistent with the criteria set forth in 
Diagnostic Code 5002.  Thus, the assignment of a higher 
rating in this regard is not warranted.

Finally, upon reviewing the longitudinal record in this case, 
the Board finds that a staged rating is not warranted.  

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the evidence does not suggest 
that the regular schedular criteria are inadequate to 
evaluate the Veteran's left knee and right knee disabilities.  
In this regard, the Board finds that there has been no 
showing by the Veteran that the service-connected 
disabilities have necessitated frequent periods of 
hospitalization or resulted in marked interference with 
employment.  While the Veteran's service-connected knee 
disabilities have shown to have a significant effect on the 
Veteran's employment as a truck driver, the disability 
ratings are meant to account for any impairment in 
occupation.  The Veteran was granted SSA benefits in 2004 for 
reasons including his service-connected disabilities.  The 
record reveals, however, that the Veteran has nonservice-
connected disabilities.  In an August 2004 determination 
document regarding SSA disability benefits, the impairments 
listed include rheumatoid arthritis, bilateral osteoarthritis 
of the knees, and prostrate hypertrophy.  Thus, while there 
is evidence that the Veteran is unemployable, there is no 
competent evidence that the Veteran is unemployable due to 
his service-connected disabilities, when not considering the 
nonservice-connected disabilities.  Furthermore, decisions of 
the SSA regarding disability benefits, while relevant, are 
not controlling with respect to VA determinations.  See 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992). Adjudication of VA 
and Social Security claims is based on different laws and 
regulations.  The Veteran's disabilities at issue do not 
present an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of  
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, the Board has considered the statements of the 
Veteran.  The Veteran is competent as a lay person to report 
that on which he has knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, the Veteran is not competent 
to offer medical opinions regarding the severity of his knee 
disabilities in relation to the schedular criteria, as there 
is no evidence of record that he has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  To the extent that he has asserted he warrants more 
than the currently assigned ratings, the objective clinical 
findings simply do not support his assertions.

For the reasons and bases expressed above, the Board 
concludes that a disability evaluation in excess of 20 
percent for the arthritis of the left knee is not warranted 
and a disability evaluation in excess of 30 percent for 
arthritis of the right knee is not warranted.  Specifically, 
there is no instability of either knee and there is only a 
slight limitation of flexion which of itself does not warrant 
a compensable disability rating.  

The preponderance of the evidence is against the claims, and 
that the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b) (West 2002). The appeal is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The U.S. Court of Appeals for Veterans Claims 
has held that VCAA notice should be provided to a claimant 
before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
an SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006);  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

The RO provided an undated VCAA notice letter to the Veteran, 
which appears to have been sent before the original 
adjudication of the claims.  The letter notified the Veteran 
of what information and evidence must be submitted to 
substantiate claims for service connection, as well as what 
information and evidence must be provided by the Veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Additional VCAA notice letters were provided in June 2004 and 
January 2008.  After the Veteran was afforded opportunity to 
respond to each notice identified above, the May 2009 SSOC 
reflects readjudication of the claims decided herein on 
appeal.  While this notice was provided after the rating 
actions on appeal, the Veteran is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in March 2006 and January 
2008.   In any event, the Court has held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA. 

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for increased rating, and 
the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
examinations were performed in 2002, 2004, and 2009 in order 
to obtain medical evidence as to the extent of the claimed 
disabilities.  SSA disability records, private treatment 
records, and VA treatment records dated from May 2002 to 
August 2008 were obtained and associated with the claims 
folder.  There is no identified relevant evidence that has 
not been accounted for.  The Board also finds that the VA 
examinations are adequate for rating purposes.  The reports 
contain a discussion of the Veteran's history and pertinent 
clinical findings.   

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board in deciding the 
merits of the claims.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an initial disability evaluation in excess of 
20 percent for rheumatoid arthritis of the left knee is 
denied.

Entitlement to an initial disability evaluation in excess of 
30 percent for rheumatoid arthritis of the right knee is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


